COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 HAROLD R. WHITLEY
 AND OCCUPANTS,                                 §              No. 08-14-00205-CV

                       Appellants,              §                   Appeal from

 v.                                             §           County Court at Law No. 4

 THE HOUSING AUTHORITY OF                       §             of Dallas County, Texas
 THE CITY OF DALLAS, TX,
                                                §              (TC # CC-14-02407)
                       Appellee.
                                                §


                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of prosecution. Finding that Harold Whitley, Appellant, has failed to make

financial arrangements with the clerk of the trial court to pay for the clerk’s record, we dismiss

the appeal for want of prosecution.

       On June 6, 2014, the trial court entered a final judgment and Whitley filed a pro se notice

of appeal. The trial court clerk has notified the Court that Whitley has not made financial

arrangements to pay for the clerk’s record. The Clerk of the Court notified Whitley by letter

regarding his failure to make financial arrangements to pay for the clerk’s record and advised

him that the appeal would be dismissed for want of prosecution unless he responded within ten

days and showed grounds for continuing the appeal. See TEX.R.APP.P. 37.3. No reply has been
received. Accordingly, we dismiss the appeal for want of prosecution. See TEX.R.APP.P.

42.3(b).


November 5, 2014
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment, not participating)




                                               -2-